DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeCrone [US 2020/0034064 A1] in view of Kawahito [US 2020/0089548 A1].
	As to claim 8, LeCrone teaches a computer-implemented method comprising:
high level language code [e.g., “This may be addressed by modifying drivers or similar low level software on the host 102 to simulate attachment to a tape drive or a tape storage emulation device, such as the tape unit 106, so that applications on the host 102 that perform tape and media changer operations do not need to be modified. When drivers or similar low level software is modified on the host 102 to handle tape-related commands, applications on the host 102 may perform tape and media changer operations as if the host were coupled to a tape unit, such as the tape unit 106, while the low level software at the host 102 and software on the storage device 104 cause data to be exchanged between the storage device 104 and the tape unit 106” in paragraph 0029], receiving a request for writing a data set representing a file to a tape or virtual tape or disk mounted on a MAINFRAME computer tape drive or virtual tape drive or disk drive, respectively , wherein the request for writing the data set is a request to copy the data set from an object storage connected over TCP/IP [e.g., “Processing begins at a first step 802 where it is determined if the tape-related command involves transferring data (e.g., read or write) or not (e.g., mount tape drive) Processing begins at a first step 802 where it is determined if the tape-related command involves transferring data (e.g., read or write) or not (e.g., mount tape drive)” in paragraph 0043; “According further to the system described herein, a non-transitory computer readable medium contains software that transfers data between a first storage device coupled to a host computing system and a second storage device coupled to the first storage device. The software includes executable code that receives a command from the host computing system, executable code that determines if the command is an out-of-band (OOB) storage command, and executable code that sends a command to the second storage device to cause data to be transferred directly between the first storage device and the second storage device independent of the host computing system if the command is an OOB storage command” in paragraph 0006; “The host 102, the storage device 104, and the tape unit 106 may be coupled using a conventional FICON connection or possibly a network, such as the Internet, a different TCP/IP network, a SAN, a WAN, and/or any other appropriate mechanism for transporting data between the host 102 and the storage device 104 and between the storage device 104 and the tape unit 106” in paragraph 0020; “A significant number of mainframe applications that access tape drive data are still in use. In many cases, tape drives have been replaced by hardware and/or software that provides tape drive simulation/emulation” in paragraph 0002], the object storage comprising contents of the file to be exported [e.g., “In some embodiments, the host 102 may be coupled directly to the tape unit 106 (shown in FIG. 1 as a dashed line) to provide an alternative, conventional, data transfer mechanism between the host 102 and the tape unit 106 so that, for example, specific data may be transferred from the storage device 104 to the tape unit 106 and then subsequently read directly from the tape unit 106 by the host 102, or vice versa” in paragraph 0020]; 
from the high level language code, locating a mapping object [e.g., “In the system described herein, the host 102 sends metadata information to the storage device 104 to direct the storage device 104 to exchange data with the tape unit 106” in paragraph 0024; “The identification may be performed using any appropriate mechanism, such as a conventional lookup table (e.g., code x embedded in the command received by the storage device 104  corresponds to OOB storage command Y)” in paragraph 0026; “The common area 702 may include a plurality of UCBs (Unit Control Blocks) 704-706, which provide metadata for applications to access logical devices. In some cases (e.g., storage devices, tape devices), the UCB provides information that is used in connection with accessing physical volume space corresponding to logical volume space of the UCB. An application accessing a tape device may access an appropriate one (or more) of the UCBs 704-706 corresponding to one or more logical devices, including tape emulation devices” in paragraph 0040; “Creating a command to transfer data between the storage device 104 and the tape unit 106 is described in more detail elsewhere herein. Following the step 1006 is a step 1008 where a table that contains a mapping between data on the tape unit 106 and data the host reads or writes to cloud storage is updated. In an embodiment herein, a table is maintained that maps cloud storage locations (e.g., cloud provider, bucket ID, etc.) to tape unit locations (e.g., tape volume identifier, file name, position, etc.). In an embodiment herein, the table is stored on the host 102 and may be maintained by the drivers in the drivers layer 606 and/or as part of a table management system” in paragraph 0050]; 
reading VOL1 pointed at by the mapping object from the object storage [e.g., “Following the step 312 is a step 314 where the storage device 104 interacts with the OOB storage device (e.g., the tape unit 106) to perform the OOB storage command. For example, if the OOB storage command calls for transferring data from the storage device 104 to the tape unit 106, then at the step 314 the storage device 104 sends a command to the tape unit 106 to begin receiving data and then the storage device 104 sends the data to the tape unit 106 and then the storage device receives a completion code/status from the tape unit 106” in paragraph 0027]; 
from the high level language code running on the Mainframe operating system, allocating a tape or virtual tape or disk data set, respectively, based on the VOL1, the allocation being in a format of the disk data set [e.g., “Following the step 312 is a step 314 where the storage device 104 interacts with the OOB storage device (e.g., the tape unit 106) to perform the OOB storage command. For example, if the OOB storage command calls for transferring data from the storage device 104 to the tape unit 106, then at the step 314 the storage device 104 sends a command to the tape unit 106 to begin receiving data and then the storage device 104 sends the data to the tape unit 106 and then the storage device receives a completion code/status from the tape unit 106” in paragraph 0027; “The second storage device may be a tape emulation unit. The data may be stored on the second storage device using an AWS virtual tape format” in paragraph 0006]; 
from the high level language code retrieving data chunks from the object storage into the data set [e.g., “For example, if the OOB storage command calls for transferring data from the storage device 104 to the tape unit 106, then at the step 314 the storage device 104 sends a command to the tape unit 106 to begin receiving data and then the storage device 104 sends the data to the tape unit 106 and then the storage device receives a completion code/status from the tape unit 106” in paragraph 0027; “In other instances, the data may be logically transformed in connection with any transfer between the storage device 104 and the OOB storage, such as the tape unit 106. The logical transformation may be built-in and automatic or may be provided as part of any OOB storage command” in paragraph 0028]; 
from the high level language code providing block by block the file contents from the data set to a low level program to be written to the tape or virtual tape or disk, respectively [e.g., “For example, if the OOB storage command calls for transferring data from the storage device 104 to the tape unit 106, then at the step 314 the storage device 104 sends a command to the tape unit 106 to begin receiving data and then the storage device 104 sends the data to the tape unit 106 and then the storage device receives a completion code/status from the tape unit 106” in paragraph 0027; “This may be addressed by modifying drivers or similar low level software on the host 102 to simulate attachment to a tape drive or a tape storage emulation device, such as the tape unit 106, so that applications on the host 102 that perform tape and media changer operations do not need to be modified. When drivers or similar low level software is modified on the host 102 to handle tape-related commands, applications on the host 102 may perform tape and media changer operations as if the host were coupled to a tape unit, such as the tape unit 106, while the low level software at the host 102 and software on the storage device 104 cause data to be exchanged between the storage device 104 and the tape unit 106” in paragraph 0029; “For example, the host sends a command to the storage device to cause the storage device to transfer particular blocks of the storage device to particular locations in a cloud storage area” in paragraph 0047]; and
closing the data set [e.g., “Following the step 322, processing is complete” in paragraph 0027].
Though LeCrone teach the low level program, LeCrone does not explicitly teach, however Kawahito teach the low level program including an assembly program [e.g., “Programs written in different languages typically use interfaces provided with runtime environments to copy data from a first program in a runtime memory of a first programming language to a run time memory of a second program in a second programming language. However, interfaces typically do not provide direct copying of complex data structures, such as objects. For example, JAVA provides a JAVA Native Interface (JNI), which is a programming language framework that enables JAVA code running in a JAVA Virtual Machine (JVM) to call and be called by programs written in other languages, such as C, C++ and assembly. The JNI does not allow direct access to objects, but does provides an interface by which data contained in objects can be copied between the JAVA program to the C program” in paragraph 0004]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Kawahito’s teaching above including the assembly program in order to increase adaptability and/or versatility for the low level program of LeCrone.
As to claim 9, the combination of LeCrone and Kawahito teaches wherein the object storage is a cloud storage [e.g., “As explained in more detail elsewhere herein, the storage device 104 receives commands from the host 102 to transfer data on the storage device 104 to cloud storage or vice versa. In response thereto, the storage device exchanges data with the tape unit 106 which may then, optionally, exchange data with the cloud storage 902” in paragraph 0048 of LeCrone; “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service” in paragraph 0024 of Kawahito].
As to claim 10, the combination teaches wherein the high level language code is Java code [e.g., “The first memory 400 is suitably embodied by the memory 28 controlled by a run time routine, such as a JAVA virtual machine (JVM)” in paragraph 0056 of Kawahito].
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeCrone and Kawahito as applied to claim 8 above, and further in view of Hirashima et al [US 9,799,371 B1].
	As to claim 11, though the combination of LeCrone and Kawahito teaches wherein the object storage stores a plurality of elements in a plurality of chunk objects and wherein a mapping object maps the chunks and a link object points at the mapping object [e.g., “The configured processor copies the arrays 406  from the first memory 400 of the first programming language to arrays 410 a second memory 408 of a second programming language. The copying can be via parameter passing and/or program code. For example, JAVA program A calls C program Y and passes parameters of the array 1 to the array P of 406. The C program Y calls JNI methods to populate values of array 1 to array P of 410” in paragraph 0059, fig. 4 of Kawahito], the combination does not explicitly teach, however Hirashima et al teach the plurality of elements including the HDR1, HDR2, content, EOF1 and EOF2 in a plurality of chunk objects [e.g., VOL, HDR1, HDR2, DATA BLOCKS, EOF1, EOF2 in fig. 4]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Hirashima et al’s teaching above including the details of the plurality of elements in order to increase feasibility and/or adaptability for the mapping objects of the combination.
	As to claim 12, though the combination of LeCrone and Kawahito teaches wherein the object storage stores a plurality of elements in a plurality of chunk objects and wherein a mapping object maps the chunks and a link object points at the mapping object [e.g., “The configured processor copies the arrays 406  from the first memory 400 of the first programming language to arrays 410 a second memory 408 of a second programming language. The copying can be via parameter passing and/or program code. For example, JAVA program A calls C program Y and passes parameters of the array 1 to the array P of 406. The C program Y calls JNI methods to populate values of array 1 to array P of 410” in paragraph 0059, fig. 4 of Kawahito], the combination does not explicitly teach, however Hirashima et al teach wherein the plurality of elements include the VOL1, the HDR1 and HDR2 in a header file comprised of a single first chunk, the EOF1 and EOF2 are stored in a trailer file comprised of a single second chunk, and the content is stored in an unnamed file comprised of one or more chunks, and wherein the mapping object points at the header file, at the unnamed file and the trailer file chunks [e.g., VOL, HDR1, HDR2, DATA BLOCKS, EOF1, EOF2 in fig. 4]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Hirashima et al’s teaching above including the details of the plurality of elements in order to increase feasibility and/or adaptability for the mapping objects of the combination.
Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeCrone [US 2020/0034064 A1] in view of Kawahito [US 2020/0089548 A1] further in view of Hirashima et al [US 9,799,371 B1].
As to claim 13, LeCrone teaches a computer-implemented method comprising: 
from the high level language code [e.g., “This may be addressed by modifying drivers or similar low level software on the host 102 to simulate attachment to a tape drive or a tape storage emulation device, such as the tape unit 106, so that applications on the host 102 that perform tape and media changer operations do not need to be modified. When drivers or similar low level software is modified on the host 102 to handle tape-related commands, applications on the host 102 may perform tape and media changer operations as if the host were coupled to a tape unit, such as the tape unit 106, while the low level software at the host 102 and software on the storage device 104 cause data to be exchanged between the storage device 104 and the tape unit 106” in paragraph 0029], receiving a request for writing a data set to a disk in AWSTAPE format, the disk mounted on a MAINFRAME computer, wherein the request for writing the data set is a request to copy the data set from an object storage connected over TCP/IP [e.g., “Processing begins at a first step 802 where it is determined if the tape-related command involves transferring data (e.g., read or write) or not (e.g., mount tape drive) Processing begins at a first step 802 where it is determined if the tape-related command involves transferring data (e.g., read or write) or not (e.g., mount tape drive)” in paragraph 0043; “According further to the system described herein, a non-transitory computer readable medium contains software that transfers data between a first storage device coupled to a host computing system and a second storage device coupled to the first storage device. The software includes executable code that receives a command from the host computing system, executable code that determines if the command is an out-of-band (OOB) storage command, and executable code that sends a command to the second storage device to cause data to be transferred directly between the first storage device and the second storage device independent of the host computing system if the command is an OOB storage command. … “The second storage device may be a tape emulation unit. The data may be stored on the second storage device using an AWS virtual tape format” in paragraph 0006” in paragraph 0006; “The host 102, the storage device 104, and the tape unit 106 may be coupled using a conventional FICON connection or possibly a network, such as the Internet, a different TCP/IP network, a SAN, a WAN, and/or any other appropriate mechanism for transporting data between the host 102 and the storage device 104 and between the storage device 104 and the tape unit 106” in paragraph 0020; “A significant number of mainframe applications that access tape drive data are still in use. In many cases, tape drives have been replaced by hardware and/or software that provides tape drive simulation/emulation” in paragraph 0002], the object storage comprising information to be exported [e.g., “In some embodiments, the host 102 may be coupled directly to the tape unit 106 (shown in FIG. 1 as a dashed line) to provide an alternative, conventional, data transfer mechanism between the host 102 and the tape unit 106 so that, for example, specific data may be transferred from the storage device 104 to the tape unit 106 and then subsequently read directly from the tape unit 106 by the host 102, or vice versa” in paragraph 0020]; 
from the high level language code, locating a mapping object and retrieving data chunks into the data set; from the high level language code running on the Mainframe operating system, allocating a disk data set in AWSTAPE format [e.g., “In the system described herein, the host 102 sends metadata information to the storage device 104 to direct the storage device 104 to exchange data with the tape unit 106” in paragraph 0024; “The identification may be performed using any appropriate mechanism, such as a conventional lookup table (e.g., code x embedded in the command received by the storage device 104  corresponds to OOB storage command Y)” in paragraph 0026; “The common area 702 may include a plurality of UCBs (Unit Control Blocks) 704-706, which provide metadata for applications to access logical devices. In some cases (e.g., storage devices, tape devices), the UCB provides information that is used in connection with accessing physical volume space corresponding to logical volume space of the UCB. An application accessing a tape device may access an appropriate one (or more) of the UCBs 704-706 corresponding to one or more logical devices, including tape emulation devices” in paragraph 0040; “Creating a command to transfer data between the storage device 104 and the tape unit 106 is described in more detail elsewhere herein. Following the step 1006 is a step 1008 where a table that contains a mapping between data on the tape unit 106 and data the host reads or writes to cloud storage is updated. In an embodiment herein, a table is maintained that maps cloud storage locations (e.g., cloud provider, bucket ID, etc.) to tape unit locations (e.g., tape volume identifier, file name, position, etc.). In an embodiment herein, the table is stored on the host 102 and may be maintained by the drivers in the drivers layer 606 and/or as part of a table management system” in paragraph 0050; “Following the step 312 is a step 314  where the storage device 104 interacts with the OOB storage device (e.g., the tape unit 106) to perform the OOB storage command. For example, if the OOB storage command calls for transferring data from the storage device 104 to the tape unit 106, then at the step 314 the storage device 104 sends a command to the tape unit 106 to begin receiving data and then the storage device 104 sends the data to the tape unit 106 and then the storage device receives a completion code/status from the tape unit 106” in paragraph 0027]; 
from the high level language code, retrieving data chunks from the object storage into the data set [e.g., “Following the step 312 is a step 314 where the storage device 104 interacts with the OOB storage device (e.g., the tape unit 106) to perform the OOB storage command. For example, if the OOB storage command calls for transferring data from the storage device 104 to the tape unit 106, then at the step 314 the storage device 104 sends a command to the tape unit 106 to begin receiving data and then the storage device 104 sends the data to the tape unit 106 and then the storage device receives a completion code/status from the tape unit 106” in paragraph 0027]; 
by the high level language code, providing block by block file content, EOF1 and EOF2 from the high level language code to a low level program to be written to the data set on the disk [e.g., “For example, if the OOB storage command calls for transferring data from the storage device 104 to the tape unit 106, then at the step 314 the storage device 104 sends a command to the tape unit 106 to begin receiving data and then the storage device 104 sends the data to the tape unit 106 and then the storage device receives a completion code/status from the tape unit 106” in paragraph 0027; “This may be addressed by modifying drivers or similar low level software on the host 102 to simulate attachment to a tape drive or a tape storage emulation device, such as the tape unit 106, so that applications on the host 102 that perform tape and media changer operations do not need to be modified. When drivers or similar low level software is modified on the host 102 to handle tape-related commands, applications on the host 102 may perform tape and media changer operations as if the host were coupled to a tape unit, such as the tape unit 106, while the low level software at the host 102 and software on the storage device 104 cause data to be exchanged between the storage device 104 and the tape unit 106” in paragraph 0029; “For example, the host sends a command to the storage device to cause the storage device to transfer particular blocks of the storage device to particular locations in a cloud storage area” in paragraph 0047]; and 
closing the data set [e.g., “Following the step 322, processing is complete” in paragraph 0027].
LeCrone does not explicitly teach, however Kawahito teaches the high level language code including Java and the low level program including an assembly program [e.g., “Programs written in different languages typically use interfaces provided with runtime environments to copy data from a first program in a runtime memory of a first programming language to a run time memory of a second program in a second programming language. However, interfaces typically do not provide direct copying of complex data structures, such as objects. For example, JAVA provides a JAVA Native Interface (JNI), which is a programming language framework that enables JAVA code running in a JAVA Virtual Machine (JVM) to call and be called by programs written in other languages, such as C, C++ and assembly. The JNI does not allow direct access to objects, but does provides an interface by which data contained in objects can be copied between the JAVA program to the C program” in paragraph 0004; “FIG. 4 schematically illustrates an example according to the present invention for copying objects between programming languages. A programming language includes a run time memory, a programming language environment, a programming language framework, and the like, which is used by data structures defined within the programming language, such as objects” in paragraph 0056]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Kawahito’s teaching above including the  Java and the assembly program in order to increase adaptability and/or versatility for copying objects of LeCrone.
Though the combination of LeCrone and Kawahito teaches wherein the object storage stores a plurality of elements in a plurality of chunk objects and wherein a mapping object maps the chunks and a link object points at the mapping object [e.g., “The configured processor copies the arrays 406  from the first memory 400 of the first programming language to arrays 410 a second memory 408 of a second programming language. The copying can be via parameter passing and/or program code. For example, JAVA program A calls C program Y and passes parameters of the array 1 to the array P of 406. The C program Y calls JNI methods to populate values of array 1 to array P of 410” in paragraph 0059, fig. 4 of Kawahito], the combination does not explicitly teach, however Hirashima et al teach the plurality of elements including the VOL1, HDR1, HDR2, file content, EOF1 and EOF2 in a plurality of chunk objects [e.g., VOL, HDR1, HDR2, DATA BLOCKS, EOF1, EOF2 in fig. 4]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Hirashima et al’s teaching above including the details of the plurality of elements in order to increase feasibility and/or adaptability for the mapping objects of the combination.
As to claims 14 and 18, the combination of LeCrone, Kawahito, and Hirashima et al teaches wherein the object storage is a cloud storage [e.g., “As explained in more detail elsewhere herein, the storage device 104 receives commands from the host 102 to transfer data on the storage device 104 to cloud storage or vice versa. In response thereto, the storage device exchanges data with the tape unit 106 which may then, optionally, exchange data with the cloud storage 902” in paragraph 0048 of LeCrone; “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service” in paragraph 0024 of Kawahito].
As to claims 15 and 19, the combination teaches wherein the high level language code is Java code [e.g., “The first memory 400 is suitably embodied by the memory 28 controlled by a run time routine, such as a JAVA virtual machine (JVM)” in paragraph 0056 of Kawahito].
As to claim 16, the combination teaches wherein the object storage stores the VOL1, HDR1, HDR2, content, EOF1 and EOF2 in a plurality of chunk objects, wherein a mapping object maps the chunks and a link object points at the mapping object [e.g., VOL, HDR1, HDR2, DATA BLOCKS, EOF1, EOF2 in fig. 4 of Hirashima et al].
As to claim 17, the combination teaches wherein object storage stores the VOL1, the HDR1 and HDR2 in a header file comprised of a single first chunk, the EOF1 and EOF2 are stored in a trailer file comprised of a single second chunk, and the content is stored in an unnamed file comprised of one or more chunks, and wherein the mapping object points at the header file, at the unnamed file and the trailer file chunks [e.g., VOL, HDR1, HDR2, DATA BLOCKS, EOF1, EOF2 in fig. 4 of Hirashima et al].
Allowable Subject Matter
Claims 1-7 and 20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dischinger et al [US 2018/0232147 A1] teach transferring data between an object based storage system and a tape block client.
Gorlinsky [US 2017/0300240 A1] teach transferring data between a mainframe computers and commodity computers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        6/1/2022